Case 2:16-cv-00508-TFM-B Document 240 Filed 04/21/20 Page 1 of 1               PageID #: 9201



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

  ANGELA CARTER, ELLA VALRIE,                    )
  and DORA BLACKMON, individually                )
  and on behalf of others similarly situated,    )
                                                 )
         Plaintiffs,                             )
                                                 )
  vs.                                            )    CIVIL ACT. NO. 2:16-cv-508-TFM-B
                                                 )
  L’OREAL USA, INC., and SOFT                    )
  SHEEN-CARSON, LLC,                             )
                                                 )
         Defendants.                             )

                                          JUDGMENT

        In accordance with the Memorandum Opinion and Order (Doc. 239) entered on this date,

 it is hereby ORDERED, ADJUDGED, and DECREED that Judgment is entered in favor of

 Defendants and against Plaintiffs. This action is DISMISSED with prejudice.

        The Clerk of Court is DIRECTED to enter this document on the civil docket as a final

 judgment pursuant to Fed. R. Civ. P. 58. This case is hereby closed.

        DONE and ORDERED this the 21st day of April 2020.

                                      /s/ Terry F. Moorer
                                      TERRY F. MOORER
                                      UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
